     Case 2:20-cv-00277-KJD-DJA Document 5 Filed 01/27/21 Page 1 of 1



 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                   ***
 6   DASHE MORGAN,                                          Case No. 2:20-cv-00277-KJD-DJA
 7                                             Plaintiff,   ORDER ADOPTING AND AFFIRMING
                                                            MAGISTRATE JUDGE’S REPORT AND
 8           v.                                                   RECOMMENDATION
 9   BERNSTEIN & POISSON et al.,
10                                           Defendants.
11          Before the Court for consideration is the Report and Recommendation (#3) containing the
12   findings and recommendations of Magistrate Judge Daniel Albregts entered March 27, 2020,
13   recommending that Plaintiff’s Motion to Proceed in forma pauperis (#1) be denied. Plaintiff did
14   not object to the Report and Recommendation but did file a supplement nearly a month after
15   objections were due. The supplement states that it includes Plaintiff’s credit card statements as
16   evidence of his need to proceed in forma pauperis. However, no such statements are included.
17          The Court has conducted a de novo review of the record in this case in accordance with
18   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
19   Recommendation (#3) containing the findings and recommendations of Magistrate Judge Daniel
20   Albregts entered March 27, 2020, should be ADOPTED and AFFIRMED.
21          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
22   Recommendation (#3) is ADOPTED and AFFIRMED.
23          IT IS FURTHER ORDERED that Plaintiff must pay the full $400 fee for a civil action
24   within 14 days of the entry of this order or this action will be dismissed.
25   Dated this 27th day of January, 2021.
26
27                                                 _____________________________
                                                    Kent J. Dawson
28                                                  United States District Judge
